                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00046-RJC-DSC

 UNITED STATES OF AMERICA,                        )
                                                  )
                      Plaintiff,                  )
    v.                                            )              ORDER
                                                  )
 RAMON GIVENS (2),                                )
                                                  )
                      Defendant.                  )
                                                  )



         THIS MATTER is before the Court upon motion of the defendant for a

continuance of this matter from the October 7, 2019, trial term in the Charlotte

Division. (Doc. No. 38).

         For the reasons stated in the motion, the Court finds that the defendant has

sufficient cause for a continuance in this matter. The Court further finds that the

ends of justice served by taking such action outweigh the interests of the public and

the defendant to a speedy trial as set forth in 18 U.S.C. § 3161(h)(7)(A).

         IT IS, THEREFORE, ORDERED that the above captioned case be continued

to the December 2, 2019, term of Court.

         IT IS FURTHER ORDERED that counsel will appear for a status conference

on November 25, 2019 at 9:30 A.M., in a courtroom to be designated in the Charles

R. Jonas Federal Building.
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.


                                          Signed: September 27, 2019




                                          2
